UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6677



JOHN HENRY WEST,

                                              Petitioner - Appellant,

          versus


GEORGE DEEDS,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-165-AM)


Submitted:   August 24, 1999             Decided:   September 21, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


John Henry West, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Henry West seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).1   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See West v. Deeds, No. CA-99-165-AM

(E.D. Va. Mar. 11, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.2




                                                         DISMISSED




    1
      West’s informal brief also challenges the denial of a motion
for reconsideration he filed more than ten days after his petition
was denied. West noted his appeal before he filed his motion for
reconsideration, however, so we have no jurisdiction to review the
district court’s ruling denying the motion. See Fed. R. App. P.
4(a)(4).
        2
       West alleges that a separate petition filed by his former
attorney was fraudulently submitted to the district court.      He
cannot obtain consideration of this claim by filing a second
petition; instead, the proper procedure is to move for revision of
the judgment in the previous case pursuant to Fed. R. Civ. P.
60(b).


                                 2